UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q / A x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53665 MEDICAL CARE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 26-4227137 (I.R.S. Employer Identification No.) Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei Beijing, People’s Republic of China 10009 (Address of principal executive offices, including zip code.) (8610) 6407 0580 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,397,675,951 as of May 23, 2012. EXPLANATORY NOTE Medical Care Technologies Inc. is filing this Form 10-Q/A to include the certifications required pursuant to Sections 302 and 906 of the Sarbanes - Oxley Act of 2002 which were inadvertently omitted from the Form 10-Q for the quarter ended March 31, 2012, filed with the Securities and Exchange Commission on May 15, 2012. Except for the inclusion of the certifications filed herewith, this amendment speaks as of the original filing date of the Form 10-Q on May 15, 2012 and does not modify or update any disclosures in said filing, including the nature and character of such disclosures, to reflect events occurring or items discovered after the filing date of the Form 10-Q. Medical Care Technologies Inc. (A Development Stage Company) March 31, 2012 Index Consolidated Balance Sheets F-1 Consolidated Statements of Expenses F-2 Consolidated Statements of Cash Flows F-3 Consolidated Statement of Stockholders’ Equity (Deficit) F-4 to F-5 Notes to the Consolidated Financial Statements F-6 to F-21 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $50,000 and $50,000, respectively Intangible asset Deferred financing costs Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Convertible note payable, net of unamortized discount of $63,530 and $23,100, respectively Derivative liability Due to related parties Loans payable Total Current Liabilities Convertible note payable, net of unamortized discount of $20,057 and $45,500, respectively Loans payable Total Liabilities Commitments and Contingency Stockholders’ Deficit Preferred Stock:100,000,000 shares authorized, $0.00001 par value, No shares issued and outstanding as of March 31, 2012 and December 31, 2011 – – Common Stock:8,000,000,000 shares authorized, $0.00001 par value, 516,386,217 and 308,898,953 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Non-controlling Interest Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements F-1 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Expenses (Unaudited) Period from February 27, 2007 For the Three Months Ended (Inception) March 31, to March 31, Expenses General and administrative $ $ $ Depreciation and amortization expense – Management fees Total Operating Expenses ) ) ) Other Income (Expense) Interest expense ) ) ) Loss on derivative ) ) ) Loss on extinguishment of debt – – ) Loss on settlement of debt – – ) Foreign currency exchange loss ) ) ) Total Other Income (Expense) Loss Before Discontinued Operations ) ) ) Loss from Discontinued Operations – – ) Net Loss $ ) $ ) $ ) Net Loss attributable to non-controlling interest Net Loss Attributable to Medical Care Technologies Inc. $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted available to Medical Care Technologies Inc.: $ ) $ ) Weighted Average Common Shares Outstanding –Basic and Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements F-2 Medical Care Technologies Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Period from February 27,2007 For the Three Months Ended (Date of Inception) March 31, to March 31, Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Donated services and expenses – – Depreciation and amortization – Stock-based compensation ) Accretion of discount on convertible debt Loss on derivative Loss on extinguishment of debt – – Loss on settlement of debt – – Amortization of debt financing costs Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable ) Accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities: Purchase of property, plant and equipment – – ) Cash paid for purchase of clinic license – – ) Net Cash Used in Investing Activities – – ) Cash Flows From Financing Activities: Proceeds from sale of common stock for cash – – Proceeds from loans payable – – Proceeds from convertible note payable Due to related party – Contributions from non-controlling interest – Cash Provided by Financing Activities (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period – Cash and Cash Equivalents – End of Period $ $ $ Supplemental Disclosures: Interest paid – – – Income taxes paid – – – Non-Cash Disclosures: Acquisition of property and equipment in accounts payable $ $
